                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                WESTERN DMSION
                                 No. 5:18-CT-3055-D



DONALD R. SIIlPLEY, JR.,                     )
                                             )
                              Plaintiff,     )
                                             )
                 v.                          )                     ORDER
                                             )
DR ALTON ANDERSON, et al.,                   )
                                             )
                              Defendants. )


       On April 22, 2019, Magistrate Judge Numbers issued a Memorandum and Recommendation

("M&R'') and recommended that the court allow Donald R. Shipley, Jr. ("Shipley'') to proceed with

his Fourteenth Amendment claims for deliberate indifference to a serious medical need, but dismiss

the Brunswick County Detention Center as a defendant [D.E. 11]. Shipley did not object to the

M&R

       "The Federal Magistrates Act requires a district court to make a de novo determination of

those portions of the magistrate judge's report or sp,ecified proposed findings or recommendations

to which objection is made." Diamond v. Colonial Life & Accident Ins. Co., 416 F.3d 310, 315 (4th

Cir. 2005) (emphasis, alteration, and quotation omitted); see 28 U.S.C. § 636(b). Absent a timely

objection, "a district court need not conduct a de novo review, but instead must only satisfy itselfthat

there is no clear error on the face of the record in order to accept the recommendation." Diamond,

416 F.3d at 315 (quotation omitted). The court has reviewed the M&R and the record. The court

is satisfied that there is no clear error on the face of the record. Accordingly, the court adopts the

conclusions in the M&R [D.E. 11].
       In sum, the court ADOPTS the conclusions in the M&R [D.E. 11], DISMISSES any claim

against the Brunswick County Detention Center; and DIRECTS the United States Marshal Service

to make service on defendants Anderson and Jewel pursuant to 28 U.S.C. § 191S(d).

       SO ORDERED. This 1 t day of May 2019.




                                                     JtJms c~JEWR m
                                                     United States District Judge




                                              2
